People v Richardson (2022 NY Slip Op 01911)





People v Richardson


2022 NY Slip Op 01911


Decided on March 18, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 18, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CENTRA, LINDLEY, CURRAN, AND BANNISTER, JJ.


159 KA 20-00079

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vISZON C. RICHARDSON, DEFENDANT-APPELLANT. 


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (ERIN A. TRESMOND OF COUNSEL), FOR DEFENDANT-APPELLANT. 
LAWRENCE FRIEDMAN, DISTRICT ATTORNEY, BATAVIA (ROBERT J. SHOEMAKER OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Genesee County Court (Charles N. Zambito, J.), rendered September 13, 2019. The judgment convicted defendant upon his plea of guilty of burglary in the second degree and criminal contempt in the first degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him upon his plea of guilty of burglary in the second degree (Penal Law § 140.25 [2]) and criminal contempt in the first degree (§ 215.51 [c]), defendant contends that his waiver of the right to appeal is invalid and his sentence is unduly harsh and severe. Even assuming, arguendo, that the waiver of the right to appeal is unenforceable, we perceive no basis in the record to exercise our power to modify the negotiated sentence as a matter of discretion in the interest of justice (see  CPL 470.15 [6] [b]).
Entered: March 18, 2022
Ann Dillon Flynn
Clerk of the Court